Appeal from a judgment of the Supreme Court (Spargo, J.), entered January 23, 2003 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as moot.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. After the Attorney General advised Supreme Court that the determination at issue had been administratively reversed and that all references thereto had been expunged from petitioner’s institutional record, the court granted respondent’s motion to dismiss the petition as moot; Inasmuch as petitioner has received all the relief to which he is entitled, we find no error in the court dismissing the matter (see Matter of Boyer v Cohen, 257 AD2d 864 [1999]; Matter of Stanislas v Goord, 253 AD2d 918 [1998]). To the extent that petitioner challenges information contained in his criminal history record, there is no evidence that petitioner availed himself of the procedures in 7 NYCRR part 5 and exhausted his administrative remedies (see Matter of Pickett v Long, 229 AD2d 802 [1996]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.